DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/18/2021 has been considered by the examiner.

Response to Arguments
4.	Applicant’s arguments see “Remarks” filed 04/20/2021, with respect to the art rejections in the 02/24/2021 Final Rejection have been fully considered and are persuasive (the amended independent claims 1, 16, 31, 40 are no longer art rejected. The amendment overcomes the art rejection based on Guo et al. U.S. 2018/0219664).

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of the record does not teach alone or in combination: A method comprising the claimed “transmitting a reference signal received power report, wherein indications of reference signal received power included in the reference signal received power report comprise only the encoded ordered list of reference signal received powers” as recited in claim 1 and in combination with the other limitations of claim 1.

The prior art of the record does not teach alone or in combination:
An apparatus comprising the claimed “a transmitter that transmits a reference signal received power report, wherein indications of reference signal received power included in the reference signal received power report comprise only the encoded ordered list of reference signal received powers” as recited in claim 16 and in combination with the other limitations of claim 16.

The prior art of the record does not teach alone or in combination: A method comprising the claimed “receiving a reference signal received power report, wherein indications of reference signal received power included in the reference signal received power report comprise only an encoded ordered list of reference signal received powers” as recited in claim 31 and in combination with the other limitations of claim 31.




Claims 1-13, 15-16, 31-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        06/16/2021